IN THE SUPREME COURT OF THE STATE OF NEVADA

MATTHEW TRAVIS HOUSTON, ot” No. 84477
Appellant,
vs.
MANDALAY BAY CORP, D/B/A
MANDALAY BAY RESORT AND
CASINO,
Respondent.
MATTHEW TRAVIS HOUSTON, _ No. 84478

a FILED

THE STATE OF NEVADA,
Respondent. APR 18 2022

A. BROWN
COURT

 

 

 

BY -C-106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990) (explaining that this

Supreme Court
OF

NEVADA

(0) 19974 court has jurisdiction only when a statute or court rule provides for an
appeal). To the extent appellant appeals from the “Order Denying Motion
to Amend Complaint and Motion to Dismiss Counsel and Appoint Stand-By
Counsel,” entered on February 28, 2022, in civil district court case number
A-17-758861-C, no statute or court rule allows an appeal from such an
order. See Brown v. MHC Stagecoach, LLC, 129 Nev. 343, 345, 301 P.3d
850, 851 (2013) (this court “may only consider appeals authorized by statute
or court rule”). Accordingly, this court lacks jurisdiction and

ORDERS this appeal DISMISSED.

pAcr Lack a

 

 

Hardesty
Age! J. A A,
Stiglich Herndon

cc: Hon. David M. Jones, District Judge
Hon. Elham Roohani, District Judge
Attorney General/Carson City
Clark County District Attorney
Matthew Travis Houston
Clark McCourt, LLC
Eighth District Court Clerk

Supreme Court
OF
Nevapa

 

 

(0) 147A aE